UNPUBLISHED

UNITED STATES COURT OF APPEALS
                FOR THE FOURTH CIRCUIT


JAKE LONG; DAWSON RADIATOR             
COMPANY INCORPORATED,
              Plaintiffs-Appellants,
                 v.                              No. 01-1402

OHIO CASUALTY INSURANCE COMPANY,
               Defendant-Appellee.
                                       
           Appeal from the United States District Court
          for the District of South Carolina, at Columbia.
            Cameron McGowan Currie, District Judge.
                            (CA-00-1764)

                  Submitted: September 28, 2001

                      Decided: November 2, 2001

      Before WILKINS and GREGORY, Circuit Judges, and
              HAMILTON, Senior Circuit Judge.



Affirmed by unpublished per curiam opinion.


                             COUNSEL

John S. Simmons, SIMMONS & GRIFFIN, L.L.C., Columbia, South
Carolina, for Appellants. Yolanda C. Courie, Sean A. Scoopmire,
MCANGUS, GOUDELOCK & COURIE, L.L.P., Columbia, South
Carolina, for Appellee.
2                 LONG v. OHIO CASUALTY INSURANCE
Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).


                              OPINION
PER CURIAM:
   Jake Long and Dawson Radiator Company, Inc. (hereinafter
"Long") appeal the district court orders granting Ohio Casualty Insur-
ance Company’s motion for summary judgment and denying Long’s
motion for summary judgment in this diversity action alleging breach
of insurance contract and bad faith refusal to pay an insurance claim,
and denying reconsideration of the grant of summary judgment.
   This Court reviews de novo a district court’s order granting sum-
mary judgment and views the facts in the light most favorable to the
nonmoving party. Scheduled Airlines Traffic Offices, Inc. v. Objec-
tive, Inc., 180 F.3d 583, 590-91 (4th Cir. 1999). Summary judgment
is appropriate when no genuine issue of material fact exists and the
moving party is entitled to judgment as a matter of law. Fed. R. Civ.
P. 56(c). We have reviewed the record and the parties’ briefs and find
no reversible error. Because Long’s claims involved only a legal
interpretation of insurance documents, the district court did not err in
entering summary judgment prior to the completion of discovery.
Nguyen v. CNA Corp., 44 F.3d 234, 242 (4th Cir. 1995). Moreover,
Ohio Casualty was not precluded by the doctrine of estoppel from
challenging coverage because the "Great News" notice, upon which
Long bases his claim, did not, by its terms, apply to underinsured
motorist claims. Irrespective of the notice, we have reviewed the
record and are satisfied Long’s claims do not meet a claim of estoppel
under South Carolina law. Standard Fire Ins. Co. v. Marine Contract-
ing & Towing Co., 392 S.E.2d 460, 462 (S.C. 1990). Long did not
support his request for discovery under Fed. R. Civ. P. 56(f), therefore
the district court was not precluded from granting summary judgment.
  Accordingly, we affirm the grant of summary judgment to Ohio
Casualty. We dispense with oral argument because the facts and legal
contentions are adequately presented in the materials before the court
and argument would not aid the decisional process.
                                                           AFFIRMED